Citation Nr: 0607250	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-03 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
a bilateral eye disorder, variously diagnosed as 
bilateral hyperopic astigmatism and, if so, whether the 
reopened claim should be granted.

2.	Entitlement to an initial rating in excess of 30 percent 
for bilateral hearing loss.

3.	Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July to October 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In a December 2002 internal development memorandum, the Board 
undertook additional evidentiary development pursuant to 
then-extant regulations.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  Due to changes in law, the Board then 
remanded the veteran's claim to the RO in August 2003, for 
additional development.

The issues of initial ratings in excess of 30 percent for 
bilateral hearing loss and 10 percent for tinnitus are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC, and are addressed in the REMAND section 
below.


FINDINGS OF FACT

1.  A November 1943 RO decision denied entitlement to service 
connection for bilateral hyperopic astigmatism.  The veteran 
was notified of the RO's action and did not appeal. 

2.  The evidence added to the record since the November 1943 
RO decision bears directly and substantially upon the 
specific matter under consideration regarding the veteran's 
claim for service connection for a bilateral eye disorder, 
variously diagnosed as bilateral hyperopic astigmatism, and 
is so significant as to warrant readjudication of the merits 
of the claim on appeal.

3.  Bilateral hypermetropia astigmatism was noted at the time 
the veteran entered active service and the objective medical 
evidence clearly and unmistakably establishes that the 
disorder existed prior to his examination, acceptance, and 
enrollment into active service.

4.  The competent and probative medical evidence of record 
fails to reveal any relationship between service and the 
veteran's congenital bilateral hyperopic astigmatism.  There 
is no evidence of superimposed pathology resulting in 
acquired eye pathology.  Refractive errors of the eyes are 
not considered disability for which compensation is paid.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1943 RO decision 
that denied the claim for service connection for bilateral 
hyperopic astigmatism is new and material, and the claim for 
service connection for a bilateral eye disorder, diagnosed as 
bilateral hyperopic astigmatism, is reopened.  38 U.S.C.A. 
§§ 5103-5103A, 5107, 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2001-2005).

2.  A bilateral eye disorder, congenital bilateral hyperopic 
astigmatism, was not incurred in or aggravated during 
military service.  Refractive errors of the eyes are not 
subject to service connected compensation.  No superimposed 
eye pathology was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him two 
comprehensive VA examinations addressing his claimed 
disorder, and he testified at a personal hearing at the RO in 
July 2002.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in March 2001, and January and October 2004 
letters.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted March 2001 "duty to assist" letter was 
issued prior to the appealed July 2001 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  All VA notices must be read in the context of prior, 
relatively contemporaneous communications to the appellant.  
See Mayfield v. Nicholson, supra.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Finally, in action explained further below, the Board is 
going to reopen the instant claim and consider the matter on 
the merits.  There is no prejudice to the appellant as the RO 
has considered the matter on the merits and, as noted, 
provided all notice and development on the matter.

II.	New and Material Evidence

The RO, in a November 1943 determination, denied the 
veteran's claim for service connection for bilateral 
hyperopic astigmatism.  The RO found at that time that the 
evidence of record reflected that the veteran's defective 
vision was a congenital or developmental defect with no 
evidence of a superimposed injury or disease to cause 
aggravation.  The veteran, after notice, did not appeal the 
RO's decision, and it became final.

The evidence of record at the time of the RO's November 1943 
decision that denied entitlement to service connection for 
bilateral hyperopic astigmatism includes the veteran's 
service medical records (SMRs).  The SMRs include a July 1943 
induction examination report that reflects that the veteran 
had hypermetropia astigmatism vision.  His uncorrected visual 
acuity was 20/70 in each eye, corrected to 20/20, 
bilaterally, and he was found qualified for active service.   

A September 1943 ophthalmologic examination report reveals 
that the veteran's uncorrected visual acuity in each eye was 
20/100, corrected to 20/50, bilaterally.  Hyperopic 
astigmatism was noted.  

A September 1943 report of proceedings of a Disposition Board 
considered the veteran's diagnosed bilateral hyperopic 
astigmatism due to unknown circumstances.  He was recommended 
for discharge.

Also of record was a clinical record indicating that the 
veteran was hospitalized from late September to mid-October 
1943.  The record indicates that the veteran had defective 
vision since an unknown date in civilian life and his vision 
was unchanged while hospitalized.  The final diagnoses were 
bilateral hyperopic astigmatism of undetermined cause.  The 
veteran's visual acuity in his left and right eyes was 
20/100, corrected to 20/50.   

An October 1943 Certificate for Disability for Discharge 
indicates that the veteran was recommended for discharge due 
to bilateral hyperopic astigmatism that existed prior to 
induction.  The Board of Medical Officers Report indicates 
that the veteran's defective visual acuity totally 
incapacitated him, was considered to have existed prior to 
service, and was not aggravated by service.  

The November 1943 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
November 1943 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in December 2000, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

An application to reopen the veteran's current claim was 
received by the RO in December 2000.  The evidence added to 
the record includes VA and non-VA medical records and 
examination reports, dated from 2000 to 2005, the veteran's 
written statements, and his and his wife's oral testimony in 
support of his claim.

Added to the record is a December 2000 note signed by A.P.F., 
M.D., an ophthalmologist, that reports evidence of iritis and 
corneal scars in the left eye.

Also added to the record is a March 2001 signed statement 
from Dr. A.P.F. to the effect that the veteran had best 
corrected visual acuity of 20/20 in his right eye, and 20/40 
in his left eye.  The ophthalmologist said that the veteran 
indicated that his hearing and vision were affected in 
service.  It was also noted that the veteran underwent 
cataract surgery performed by two other ophthalmologists.  
The veteran's right eye had a posterior capsule opacification 
and his left eye was significant for a corneal scar with some 
evidence of an old iritis and an irregular pupil.

In his August 2001 notice of disagreement, the veteran 
maintained that service connection was warranted because he 
was treated for an eye disorder in service in October 1943 
and the disorder continued.  In his April 2002 substantive 
appeal, he argued that his military service aggravated his 
eye condition.

During his July 2002 personal hearing at the RO, the veteran 
testified that he wore glasses since he was a teenager but 
denied having a visual problem with corrective lenses or any 
problems with bright lights before entering service.  When 
examined for enlistment, his visual problems and glasses were 
noted.  In service, he said he was stationed at Camp Fannin, 
Texas, in the desert, where the sun was very strong and 
caused him to "sort of lose [his] vision as the day went 
on." (See transcript, page 2.)  The problem worsened and he 
spent two weeks in the infirmary where he was treated and 
then discharged from service.  Within two weeks of discharge, 
he saw a private ophthalmologist, Dr. N., in New York, who 
prescribed new eye glasses for the veteran.  (See transcript, 
p. 6.)  The veteran indicated that Dr. N. was no longer in 
practice.  The veteran said his two cataract operations 
cleared up his astigmatism and he was able to drive without 
(prescription) glasses but used sunglasses.  He had problems 
driving at night due to headlights.  Post service, the 
veteran returned to his pre-service job in aircraft parts 
(production).  He worked indoors and was not exposed to 
glare, so he had no problem.  The veteran's wife testified 
that she knew him prior to his entering service and that 
after discharge he had a problem in bright sunlight

In a September 2002 supplemental statement of the case, the 
RO determined that service connection for pseudophakia was 
not warranted.

In a March 2004 signed statement, Dr. A.P.F. reported that 
the veteran's visual acuity was 20/30 in the right eye and 
20/25 in the left eye; intra-ocular pressure was 15/23.

In April 2005, the veteran, who was 83 years old, underwent 
VA eye examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  No old eye 
examination reports were noted.  It was also noted that the 
veteran was status post cataract extraction/posterior chamber 
intraocular lens in both eyes during the 1990s.  He was also 
status post laser "to prevent glaucoma" in both eyes in 
2004, performed by a private ophthalmologist.  The veteran 
gave a history of wearing glasses since he was a teenager and 
had good corrected vision with no glare problems until he 
entered military service.  The veteran said he experienced 
severe sensitivity to light in service during basic training 
in the Texas desert but was not treated medically or 
surgically at that time.  His vision loss was bilateral and 
constant, and he needed a buddy to help him walk around.  The 
vision got slightly better after dark.  He said he was 
hospitalized for several weeks and then discharged due to his 
eye disorder.  His vision returned to normal baseline after 
his return home, but he was still highly dependent on 
sunglasses.  Since his cataract surgery, the veteran only 
wore glasses for reading.  He said his vision was "so-so".  
He said he entered an underpass while driving through a long 
tunnel in the Washington, D.C., area on his way home from 
Florida.  

The veteran did not complain of pain and was not 
incapacitated.  He was highly dependent on sunglasses.  His 
uncorrected visual acuity was 20/40 in each eye, corrected to 
20/40 in the right eye, and 20/30 in the left eye.  Upon 
clinical examination, the VA examiner diagnosed mild residual 
astigmatism.  

The VA examiner noted that the veteran complained of light 
sensitivity and poor recovery from bright light since his 
time in service.  It was further noted that since his 
military discharge, there was no worsening of the condition, 
and only one episode of temporary severe vision loss.  The VA 
examiner said that the veteran's symptoms were suggestive of 
a mild form of congenital or hereditary choroidal/retinal 
dystrophy, albeit, with a normal appearing retina.  Definite 
diagnosis required visual field and electrodiagnostic 
testing.  It was noted that positive findings would have no 
significant treatment ramifications currently, and would 
merely confirm the findings of November 1943.  The VA 
examiner further noted that the veteran had cataract surgery 
in each eye and subsequent laser capsulotomy.  There was mild 
residual astigmatism, but corrected distance visual acuity is 
no better than uncorrected and only slight worse than 
reported the previous year.  The laser treatment done in 2004 
was performed for capsulotomy intended to improve vision, not 
for glaucoma.    

As noted above, the veteran has asserted that he has an eye 
disorder and that the disorder had its origin during his 
period of active service.  His SMRs reflect bilateral 
hyperopic astigmatism that existed prior to service and was 
not aggravated by service. 

The evidence received since the November 1943 RO decision 
consists of VA and non VA medical records, service records, 
and the veteran's oral and written statements.  The more 
recent non VA medical records, including the March 2001 
private medical record reflects that the veteran attributed 
his eye disorder to service and the veteran's oral and 
written statements describing his visual problems in bright 
sunlight that he attributed to military service in Texas.  
That evidence is new, and does bear directly on the question 
of whether the veteran has an eye disorder related to active 
military service.  In the Board's opinion, this evidence 
provides a more complete picture of the veteran's disability 
and its origin, and thus does bear directly and substantially 
upon the specific matter under consideration and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  As that evidence addresses directly the 
basis for the prior denial of the claim, it is "new and 
material," and, consistent with law and judicial precedent, 
the claim must be reopened, especially in view of the low 
threshold for reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for bilateral eye 
disorder on a de novo basis.

III. Service Connection for a Bilateral Eye Disorder 

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 

Congenital or developmental defects, and refractive errors of 
the eyes, are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 
(2002); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

The law as recently interpreted under Cotant v. Principi, 17 
Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

The veteran maintains that he has a bilateral eye disorder 
sustained during military service.  He points, in particular, 
to severe problems seeing in bright glare and sunlight that 
he attributes to his time in basic training in the desert in 
Texas.  He maintains that although he wore glasses prior to 
entering service, he had no visual problems with the 
corrective lenses, but experienced such problems in service.     

As to the claimed eye disorder, the Board finds that 
hypermetropia astigmatism was noted on the veteran's July 
1943 induction examination report, although he was found 
qualified for active service at that time.  More 
significantly, it is evident from the medical evidence on 
file that there were no manifestations of a chronic or 
continuing acquired ophthalmologic disorder during service.  
The veteran was hospitalized from late September to mid-
October 1943, but there are no reported findings of chronic 
pathology and, indeed, the medical record described his eye 
disorder as unchanged while hospitalized.  Moreover, there is 
no evidence of pertinent abnormality in the years immediately 
following service.  As such, there is no sound basis for 
service incurrence or aggravation.

Moreover, service connection cannot generally be granted for 
congenital defects or refractive errors of the eyes.  This is 
especially true when the first manifestations of the 
congenital defect are years post-service.  38 C.F.R. § 3.303.

The most current VA evaluation, in April 2005, diagnosed the 
veteran's eye disability as mild residual astigmatism.  The 
evidence also shows that this condition was initially 
diagnosed in July 1943 when the veteran was examined for 
induction into service, and in September and October 1943 in 
service, when his distant visual acuity was 20/100 in each 
eye, corrected to 20/50, bilaterally, and the cause of the 
disorder-bilateral hyperopic astigmatism-was described as 
undetermined.  While a congenital eye condition may have 
existed prior to service, it does not appear that any alleged 
eye injury in service gave rise to a superimposed symptomatic 
eye disorder.  The service medical records are not referable 
to any complaints or diagnosis of, or treatment for an eye 
injury.  To the extent that a superimposed injury occurred, 
the pre-service disability could be considered to have been 
aggravated, and the resulting acquired eye disability 
diagnosed after service could be service-connected.

However, the Board notes that the post service treatment 
records do not reflect any treatment for an eye injury.  The 
records, beginning nearly 57 years after discharge, with the 
December 2000 statement from Dr. A.P.F., only reflect left 
eye corneal scars and evidence of iritis and, in March 2001, 
the physician reported that the veteran had cataract surgery 
performed by two other ophthalmologists.  This record 
documents a posterior capsule opacification, and that the 
veteran's left eye was significant for a corneal scar with 
some evidence of an old iritis and an irregular pupil.

Significantly, a VA examiner who reviewed the veteran's 
medical records in April 2005 concluded that the veteran had 
an existing eye disorder identified as congenital mild 
residual astigmatism.  There is no indication of eye injury 
in service.  See generally Wagner v. Principi, supra.   

In support of his claim, the veteran would point to Dr. 
A.P.F.'s March 2001 written statement to the effect that the 
veteran reported that his vision was affected by service.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The CAVC has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. at 187.  Thus, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995)

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In the April 2005 VA opinion, a VA medical specialist who 
reviewed all of the veteran's medical records noted that the 
veteran complained of light sensitivity and poor recovery 
from bright light since service, with no worsening of the 
problem after discharge, and one episode of temporary severe 
vision loss.  The VA examiner opined that the symptoms were 
suggestive of a mild form of congenital or hereditary 
choroidal/retinal dystrophy, even with normal retina that 
required visual field and electrodiagnostic testing.  
However, the VA examiner noted that positive findings would 
have no significant treatment ramifications at that stage and 
merely confirm the findings of the November 1943 RO decision. 

The Board is persuaded that the VA examiner's opinion is most 
convincing in that this physician assessed all the records, 
recognized that the veteran's eye disorder had pre-existed 
service, and that service medical records for the veteran's 
military service were entirely negative for any significant 
injury.  The expert opined that the veteran's current light 
sensitive eye problems were likely due to a congenital or 
hereditary disorder.  There is absolutely nothing in the VA 
examiner's report to indicate that that the veteran's pre-
existing bilateral hyperopic astigmatism underwent an injury 
in service that led to his complaints of light sensitivity 
and poor recovery from bright light. 

As to the opinion of Dr. A.P.F., his opinion was based upon a 
history provided by the veteran.  See Reonal and LeShore, 
supra.  The physician said that the veteran's current 
condition was present by reason of some injuries he sustained 
while on active duty.  However, as set forth in detail above, 
there is no evidence, certainly no medical evidence, that the 
veteran suffered a neck injury during military service.  
Thus, Dr. A.P.F. assumed facts not in evidence, and his 
opinion, although doubtless sincerely rendered, is, for that 
reason, not accorded great weight by the Board.  See Reonal, 
supra.  

On the other hand, the 2005 VA examiner stated that he had 
reviewed the evidence of record, including the in-service and 
post- service medical records.  He explained that the 
veteran's current complaint of light sensitivity was 
suggestive of a mild form of congenital or hereditary 
choroidal/retinal dystrophy. 

Thus, the opinion of Dr. A.P.F. is accorded less weight than 
that of the recent VA examiner.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral eye disorder.

As discussed above, the veteran maintains that his current 
eye disorder was caused by repeated exposure to bright desert 
sunlight during basic training in service at Camp Fannin in 
Texas.  We recognize his sincere belief that his current 
bilateral eye disorder is related in some way to his 
experience in service.  Nevertheless, in this case, the 
veteran has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between his current neck disorder and his active 
military service.  See Routen v. Brown, supra.

For all the above reasons, as detailed above, it is concluded 
that there is no basis to grant service connection for the 
veteran's bilateral eye disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable. Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  The Board further 
concludes that the competent medical evidence of record 
preponderates against the veteran's claim of entitlement to 
service connection for a bilateral eye disorder.


ORDER

Service connection for a bilateral eye disorder, variously 
diagnosed as bilateral hyperopic astigmatism, is denied.

REMAND

In a September 2002 rating decision, the RO granted the 
veteran's claims for service connection for bilateral hearing 
loss, awarded a 30 percent disability rating, and for 
tinnitus, awarded a 10 percent rating.  In a September 2002 
signed statement titled "Notice of Disagreement", the 
veteran expressly objected to the ratings assigned to the 
service-connected hearing loss and tinnitus.  The Board 
construes the veteran's October 2003 statement as a timely 
notice of disagreement (NOD) as to the issues of initial 
evaluations in excess of 30 percent for bilateral hearing 
loss and in excess of 10 percent for tinnitus.  Accordingly, 
the Board is required to remand these issues to the RO for 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (NOD initiates review by the 
Board of the RO's denial of the claim, and bestows 
jurisdiction on the Court, so the Board must remand such 
issue to the RO, for issuance of an SOC).

It is noted that cases where there is a claim for assignment 
of a 10 percent rating for tinnitus of each ear are currently 
subject to a VA stay pending outcome of litigation.  The 
basis for the increased rating for the tinnitus in this 
matter is not set out.  As such, it is not possible to 
ascertain whether the claim may be subject to the stay.  
Thus, the Board has included it in this remand.  If 
development results in the need for a stay on the tinnitus 
issue, that should be undertaken in accordance with 
applicable procedures.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the case 
regarding the issues of initial ratings in 
excess of 30 percent for bilateral hearing 
loss, and in excess of 10 percent for 
tinnitus.  Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to the issue(s), should 
the claim(s) be returned to the Board.  As 
noted, if development results in the need to 
stay the tinnitus claim, that should be done 
in accordance with applicable procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


